 1                                                                      JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
                                                Case No. 2:18-CV-05618 (JVS-VEB)
 9
     RICHARD REED,
10
                           Plaintiff,           JUDGMENT
11
     vs.
12
     COMMISSIONER OF SOCIAL
13
     SECURITY,
14
                          Defendant.
15
           For the reasons set forth in the accompanying Decision and Order and Report
16
     and Recommendation, it is hereby DECREED THAT (1) Plaintiff’s request for an
17

18   order remanding this case for further proceedings is GRANTED and the

     Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order
19

20                                          1

                JUDGMENT – REED v COMMISIONER 2:18-CV-05618 (JVS-VEB)
 1   affirming the Commissioner’s final decision and dismissing the action is DENIED;

 2   (3) judgment is entered in Plaintiff’s favor and this case is REMANDED for

 3   calculation of benefits; and (4) this case is CLOSED without prejudice to a timely

 4   application for attorneys’ fees and costs.

 5         DATED this 8th day of April, 2020,

 6                                                    /s/James V. Selna
                                                      JAMES V. SELNA
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                                2

                 JUDGMENT – REED v COMMISIONER 2:18-CV-05618 (JVS-VEB)
